Title: From Benjamin Franklin to Deborah Franklin, 1 May 1771
From: Franklin, Benjamin
To: Franklin, Deborah


Franklin rarely castigated his wife as overtly as in the letter below, where he shows his annoyance and disturbance at what he considers her extravagance. He was providing her a more than ample income, as he points out; and she was making him periodic remittances. This time she had obviously run through the funds allotted her, so that in order to send him money she had had to borrow from a friend. He was understandably annoyed, for her spending put him in a difficult position. She had been growing vaguer since her illness in the winter of 1768–69 and, he virtually says, more irresponsible; he had put a monthly limit on her income, apparently without telling her, and she had now evaded it by borrowing. Strong words were perhaps needed to bring her back into line; but a note of compassion might have been expected in them, for she was old and failing. It is not there. Yet the tone of the letter, unattractive as it may be, helps to reveal the flesh-and-blood Franklin. If all the many sides of his character were admirable he would run the risk of being canonized, the flesh and blood embalmed in virtues; and he would scarcely have relished that fate.
 My dear Child,
London, May 1. 1771
I wrote to you per Capt. Osborne, and have since received yours of Jan. 14. per Cousin Benezet, and of March 7. per the Packet.
The Bill on Sir Alexander Grant for £30 which you so kindly sent me inclos’d, came safe to hand. I am obliged too to Mr. Hall for enabling you on a Pinch to buy it. But I am sorry you had so much Trouble about it; and the more so, as it seems to have occasioned some Disgust in you against Messrs. Foxcrofts for not supplying you with Money to pay for it. That you may not be offended with your Neighbours without Cause, I must acquaint you with what it seems you did not know, that I had limited them in their Payments to you, to the Sum of Thirty Pounds per Month, for the sake of our more easily settling, and to prevent Mistakes. This making 360 Pounds a Year, I thought, as you have no House Rent to pay yourself, and receive the Rents of 7 or 8 Houses besides, might be sufficient for the Maintenance of your Family. I judged such a Limitation the more necessary, because you never have sent me any Account of your Expences, and think yourself ill-used if I desire it; and because I know you were not very attentive to Money-matters in your best Days, and I apprehend that your Memory is too much impair’d for the Management of unlimited Sums, without Danger of injuring the future Fortune of your Daughter and Grandson. If out of more than £500 a Year, you could have sav’d enough to buy those Bills it might have been well to continue purchasing them: But I do not like your going about among my Friends to borrow Money for that purpose, especially as it is not at all necessary. And therefore I once more request that you would decline buying them for the future. And I hope you will no longer take it amiss of Messrs. Foxcrofts that they did not supply you. If what you receive is really insufficient for your Support, satisfy me by Accounts that it is so, and I shall order more.
I am much pleased with the little Histories you give me of your fine Boy, which are confirm’d by all that have seen him. I hope he will be spared, and continue the same Pleasure and Comfort to you, and that I shall ere long partake with you in it. My Love to him, and to his Papa and Mama. Mrs. Stevenson too is just made very happy by her Daughter’s being safely delivered of a Son: the Mother and Child both well. Present my affectionate Respects to Mrs. Montgomery, with Thanks for her most obliging Present. It makes a nice Bag for my Ivory Chessmen. I am, as ever, Your affectionate Husband
B Franklin
 Addressed: To / Mrs Franklin / at / Philadelphia / via N York / per Packet / B Free Franklin